NO. 07-09-0133-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                       JULY 9, 2009

                          ______________________________


             IN THE INTEREST OF A.G., A.G., AND A.C., JR. CHILDREN

                        _________________________________

           FROM COUNTY COURT AT LAW NO. 2 OF RANDALL COUNTY;

             NO. 6014-L2; HONORABLE RONALD WALKER, JR., JUDGE

                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant, G.G., filed this appeal to challenge the trial court’s order terminating his

parental rights to his children A.G. and A.G.1        Pending before this Court is G.G.’s

unopposed Notice of Dismissal of Appeal in which he expresses his desire to dismiss this

appeal. Without passing on the merits of the case, G.G.’s motion is granted and the



       1
       The record reflects that A.C., Jr. is the biological child of a different father, A.C.,
whose parental rights were also terminated during the same proceeding, but who did not
appeal the termination order.
appeal is dismissed. Tex. R. App. P. 42.1(a)(1). Having dismissed the appeal at G.G.’s

request, no motion for rehearing will be entertained and our mandate will issue forthwith.



                                                Patrick A. Pirtle
                                                    Justice




                                            2